Citation Nr: 1548713	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  98-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether vacatur of the Board of Veterans' Appeals January 2015 decision (as to entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure) is warranted.

2.  Entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to June 1978. 

Initially, this matter came before the Board of Veterans' Appeals (Board) on appeal from a July 1997 Department of Veterans Affairs (VA) rating decision in which the Regional Office (RO) in Montgomery, Alabama, granted an increased rating of 20 percent for hemorrhoids with history of anal fissure. 

In a May 2001 decision, the Board denied a rating in excess of 20 percent for hemorrhoids with history of anal fissure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (now known as the United States Court of Veterans Appeals, hereinafter referred to as the Court).

In July 2002, the Court granted a joint motion for remand of the Board's May 2001 decision.  The May 2001 decision was vacated and remanded to the Board.  The Board remanded the claim in June 2003 and again in April 2004.  

A June 2013 Board decision denied an evaluation in excess of 20 percent for hemorrhoids with history of anal fissure.  In addition, the Board observed that the Veteran and his attorney specifically maintained that a separate evaluation was warranted for impairment of sphincter control, and had requested consideration of 38 C.F.R. § 4.114, Diagnostic Codes 7335 and 7332 for impaired sphincter control, to include based on a fistula in ano.  The Board noted that this required consideration of symptoms separate and distinct from the Veteran's service-connected hemorrhoids, and that the evidentiary record was inadequate to evaluate that contention.  As a result, the Board found that the issue of entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure should be considered separately.  The Board included it as a separate issue on the title page of the decision, and remanded it for additional development.  This issue is now before the Board for final appellate consideration.

In April 2014, the Veteran alleged that a 1980 rating decision contained clear and unmistakable error (CUE).  VA informed the Veteran in October 2014 that this issue of CUE would be intertwined with the hemorrhoids issue on appeal.  In fact, the CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  On January 28, 2015, the Board issued a decision that denied a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure. 

2.  Prior to the January 2015 Board decision, errors by VA and the Board denied the Veteran due process. 


CONCLUSION OF LAW

The January 28, 2015, Board decision that denied a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Prior to the January 2015 Board decision, errors by VA and the Board denied the Veteran due process.  In November 2014, the Veteran made a Freedom Of Information Act (FOIA) request for a copy of a January 15, 2014, VA medical opinion and any addendums associated with the opinion.  The Veteran also requested a 90-day extension of time to respond to a November 10, 2014, supplemental statement of the case (SSOC).  The extension was to begin upon satisfaction of the FOIA request.  

However, VA failed to provide the Veteran the requested VA medical opinion before the case was certified to the Board, and failed to render a decision on the Veteran's request for an extension of time.  VA and the Board failed to provide the Veteran notice that his case was certified to the Board, and of the time limit for submitting additional evidence.  The Board also failed to ensure that the Veteran's FOIA request was satisfied or make a decision on the Veteran's outstanding extension request.  As a result of these failures, the Veteran was denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

The Board, on motions from the Veteran dated in March and June 2015, has determined that its prior decision should be vacated and a new decision (remand) be issued in its place.  Accordingly, the January 28, 2015, Board decision that denied a separate rating for fistula in ano and/or impairment of sphincter control associated with internal and external hemorrhoids with history of anal fissure is vacated.


ORDER

The January 28, 2015, Board decision is vacated.  


REMAND

A review of the record indicates that VA sent the requested January 2014 VA medical opinion to the Veteran's representative on January 27, 2015.  The attorney received it on February 2, 2015.  The Veteran has not been provided a 90-day extension in order to respond to the November 10, 2014, SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a 90-day extension in order to respond to the November 10, 2014, SSOC.  

2.  If no additional evidence is received, return the claim to the Board and provide the Veteran all proper notices.

3.  If additional evidence is received, undertake any necessary development and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review and the Veteran should be provided all proper notices.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


